Citation Nr: 1301353	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09 28-224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability, including as secondary to service-connected back disability. 

3.  Entitlement to service connection for a right elbow disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and August 1990 to November 1990.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

The PTSD, right elbow, and right knee claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The major depression and TDIU claims come before the Board on appeal from an April 2009 rating decision of a VA RO.  

As noted above, the Veteran has perfected an appeal seeking service connection for PTSD.  Additionally, in an April 2009 rating decision, service connection for major depression was granted.  The Veteran has indicated that he is limiting his appeal, with regard to psychiatric disorders, to PTSD and depression.  The Board also notes that, during the appeal period, the Veteran has not been diagnosed with any psychiatric disorder other than PTSD and depression.  Therefore, the issues are as stated on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Evidence associated with the claims file in May 1996 includes VA treatment records dated in January 1996 reflecting that the Veteran was diagnosed with provisional PTSD and adjustment disorder with mixed features.  In a July 1996 letter to the Veteran, the RO requested additional information from the Veteran with regard to the claim for service connection for a psychiatric disability.  The Veteran did not furnish this information within one year of July 1996.  However, evidence associated with the claims file in June 2009 includes VA treatment records dated in September 1996 reflecting that the Veteran was treated in a mental health center for problems with depression, anxious mood, and irritability with outbursts of anger.  The September 1996 VA outpatient treatment records pertain to the claim for service connection for PTSD, and are not redundant or cumulative of the evidence available at the time of the July 1996 letter.  These records were constructively of record within a year of the July 1996 letter to the Veteran and are new and material evidence, and precluded the Veteran's PTSD claim from becoming final within one year of July 1996.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Also of importance is that the Veteran raised a contention of clear and unmistakable error (CUE) for the first time in this appeal in December 2012; he argued that service connection for depression should be effective the date of the Veteran's original claim in 1996.  This was the first instance of the Veteran raising a CUE contention during the course of this appeal.  The RO has not specifically considered whether there was CUE in the April 2009 rating decision that granted service connection for major depression and assigned an effective date of October 6, 2008, and the Board is precluded from considering this question in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (Board lacked jurisdiction to review on the merits a request for revision of RO decision on the basis of a theory of CUE which had not first been presented or adjudicated by the RO).  The Board must therefore hereby refer the CUE claim to the RO for adjudication at that level. 

The right knee, right elbow, gastrointestinal, headache disorder, psychiatric disability and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his PTSD is causally related to fear of hostile military activity during service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary. 

The Veteran contends that he has PTSD as a result of stressful events experienced by him during his tour in the Southwest Asia theater of operations during the Persian Gulf War.  Generally, service connection is granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Effective July13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case. 

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War, as sufficient to establish the occurrence of the claimed in-service stressor.  The recent amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's DD Form 214 for his period of service from August 1990 to November 1990 shows that he worked in military intelligence.  The Veteran was deployed in support of Operation Desert Shield from October 1990 to November 1990.  The Board finds that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran has indicated through statements that he was exposed to in-service stressors during his service in the Southwest Asia theater of operations during the Persian Gulf War.  

VA outpatient treatment records dated in September 2007 reflect that the Veteran was diagnosed with PTSD by a staff psychiatrist.  Treatment records from October 2007 reflect that the Veteran had problems reintegrating since redeployment from Desert Storm.  Treatment records from October 2007 also reflect that the Veteran appeared to have combat-related issues and was appropriate for inclusion in the PTSD treatment program.  In December 2007, January 2008, August 2008, December 2008, March 2009, and June 2012, the Veteran was diagnosed with PTSD by VA staff psychologists.  

As noted above, the Veteran worked in military intelligence and was deployed in support of Operation Desert Shield from October 1990 to November 1990.  The Veteran's stressors relate to fear of hostile military activity, and VA mental disorder examiners have confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  Thus, since the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony does, in this case, establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)). 

In determining whether service connection is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 49.  The record presents a valid diagnosis of PTSD related to stressful experiences in the Southwest Asia theater of operations during the Persian Gulf War.  Accordingly, after careful review of all the evidence of record, the Board finds that the Veteran manifests PTSD that is the result of stressors he experienced while in the Southwest Asia theater of operations during the Persian Gulf War.  The Board, therefore, concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.  





REMAND

In a December 2012 Informal Hearing Presentation (Informal) the Veteran's representative asserted that he was unable to work due solely to his psychiatric disability, which the Board interprets as a claim for a higher rating for this disorder.  In the Informal, his representative also asserted entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected back disability, and entitlement to service connection for migraines.  To date, the RO has not considered these raised claims and the Veteran has not received appropriate VCAA notice with regard to the psychiatric disability, gastrointestinal and headache disorder claims.  Accordingly, on remand, the Veteran should be provided such notice.  

As noted above, the Veteran had a period of service in Southwest Asia theater of operations during the Persian Gulf War.  Courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).

In this regard, the Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for a qualifying chronic disability.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)). To date, the Veteran's right knee and right elbow claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In addition, records contained within Virtual VA, a database containing a paperless version of the Veteran's claims file, show recent treatment.  As such, the recent VA treatment records dated since March 2010 should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran underwent a VA examination in February 2008 with regard to the right knee and right elbow.  In light of the outstanding potentially relevant records, the February 2008 VA examination must be supplemented on remand, as to allow a fully informed evaluation of the right knee and right elbow claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Additionally, the February 2008 VA examiner noted that the Veteran attributed most of his knee complaints to back/sciatica pain.  In a June 2008 rating decision, service connection was granted for mild degenerative changes with disc bulges at L5-S1, L4-5, and L1-2, with L5-S1 narrowing.  The February 2008 VA examiner did not specifically address whether a right knee disability was caused or aggravated by a back disability.  Such an opinion is necessary before a decision on the merits may be made.  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

The Veteran's informal claims for a higher rating for his psychiatric disability and to service connection for gastrointestinal disability and a headache disorder are inextricably intertwined with his TDIU claim.  Further, because the Veteran has not yet undergone a VA examination that comprehensively addressed his TDIU claim, the Board finds that, on remand, he should be afforded VA examinations, to include a VA examination and opinion to ascertain the impact of his service-connected disorders on his unemployability.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service right knee, right elbow, gastrointestinal and headache symptomatology, his post-service psychiatric symptomatology, as well as the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regard to the service connection claims for GERD and migraines, as well as for the increased rating claim for major depression.  The notice should also include the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, with regard to the right knee and right elbow claims.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

3.  Obtain physically or electronically VA treatment records dated from March 2010 to the present.  Such records must either be printed and associated with the Veteran's paper claims folder, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

4.  After associating with the claims folder any pertinent outstanding records, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any right knee, right elbow, gastrointestinal, and headache disabilities found to be present.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  

All indicated studies should be performed and all findings should be reported in detail. 

The examiner should state whether the Veteran's right knee, right elbow, gastrointestinal, or headache symptoms are attributable to a known clinical diagnosis.  

If a right knee, right elbow, gastrointestinal disability or headache disorder is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's is related to or had its onset in service.  

The examiner is also requested to offer an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was caused OR aggravated by the Veteran's back disability.  

The examiner is also requested to offer an opinion as to whether it is at least as likely as not that the Veteran's gastrointestinal disability was caused OR aggravated by the Veteran's back disability, to include the medication the Veteran used to treat the disorder.  

The rationale for all opinions expressed should be provided in a legible report. 

5.  After associating with the claims folder any pertinent outstanding records, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the current severity of his psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  

All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score and discuss the impact of the condition on the Veteran's ability to work.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6.  After the above development has been completed, the Veteran should be scheduled for an examination to determine the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available to and reviewed by the examiner.  In offering an opinion regarding the Veteran's unemployability, the VA examiner should discuss all impairment and/or symptoms caused by the Veteran's service-connected disabilities and state whether those disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation.  The rationale for all opinions expressed should be provided in a legible report.

7.  After completion of the foregoing, adjudicate the claims for service connection for gastrointestinal disability, a headache disorder and to an increased rating claim for psychiatric disability and then readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


